COURT OF APPEALS OF VIRGINIA


Present: Judge Bray, Senior Judges Duff and Overton
Argued at Alexandria, Virginia


DENITA ANTOINETTE HALL
                                            MEMORANDUM OPINION * BY
v.   Record No. 0642-98-4                    JUDGE RICHARD S. BRAY
                                                 APRIL 13, 1999
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       John E. Kloch, Judge

          Jonathan D. Westreich for appellant.

          Leah A. Darron, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Denita Antoinette Hall (defendant) was convicted in a bench

trial for unlawfully wounding Sylvester Davis (Davis), a violation

of Code § 18.2-51.   On appeal, defendant challenges the

sufficiency of the evidence to support the conviction, proving,

instead, self-defense as a matter of law.    We disagree and affirm

the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     In reviewing the sufficiency of the evidence, we consider

the record in “the light most favorable to the Commonwealth,

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
granting to it all reasonable inferences deducible therefrom,”

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987), discarding all conflicting evidence of the accused.       See

Lea v. Commonwealth, 16 Va. App. 300, 303, 429 S.E.2d 477, 479

(1993) (citation omitted).    The credibility of witnesses, the

weight accorded testimony, and the inferences to be drawn from

proven facts are matters to be determined by the fact finder.

See Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473,

476 (1989).   The judgment of a trial court will be disturbed on

appeal only if plainly wrong or without support in the record.

See Code § 8.01-680.

     Here, the evidence established that defendant and Davis had

engaged in a violent relationship for approximately twelve years,

during which they cohabited and produced five children.   When

Commonwealth witness Warren Hinton arrived at their home during

the early afternoon of October 2, 1997, defendant was “arguing at

[Davis] about something.”    Hinton watched as defendant “snatched a

burning cigarette . . . [and] beer . . . out of [Davis’] hand,”

and Davis “‘smushed’ (PHONETIC) her head.”   Hinton “turned around

and left” but reentered the house “[a]bout a minute” later.

     Upon returning, Hinton found defendant “hysterical,” armed

with a knife in her raised right hand, and facing Davis, then

holding a chair “at his abdomen section[,] . . . swinging it out.”

When Hinton heard defendant warn Davis “‘I told you what was going



                                - 2 -
to happen the next time you hit me’ . . . [or] ‘put your hands on

me,’” Hinton “yelled . . . and asked why was they doing that.”

Davis “dropped” the chair, and defendant “stabbed him.”

     At trial, Davis, testifying as a defense witness, recalled

that, while “he was trying to hit [defendant] with the chair,

. . . trying to hit her in the head,” defendant “had a knife . . .

[and] was defending herself.”   He “dropped” the chair, “lung[ing]

at her forward . . . because [he] thought [he] could take the

knife from her[,] . . . [and] was stabbed.”   However, during a

hospital interview with Detective William Scott immediately

following the incident, Davis stated that “him and [defendant] had

been arguing, and [defendant] went into the kitchen and came out

with a knife, and that’s when he grabbed the chair, and he held it

up in front of him to protect himself.”

     Defendant testified that Davis had been drinking heavily and

“started screaming . . . about . . . the telephone bill.”   An

argument ensued, and Davis “mudged (PHONETIC) and slapped

[defendant] in [her] face.”   He then “pick[ed] up [a] metal chair,

. . . chased [defendant] down the hallway . . . towards the

kitchen,” and “swung [the chair], . . . hit[ting] the back of

[her] leg.”   Defendant “picked . . . up” a steak knife, “to keep

[Davis] back.”   Davis suddenly “dropped the chair,” and attacked

defendant “with his hands, proceeding to choke [her].”    Defendant

recalled that she was “terrified” and “took the knife and . . .



                                - 3 -
popped him in the chest.”   When confronted with a prior

inconsistent statement, also given to Detective Scott, defendant

explained that she was “scared, . . . hysterical, . . . tried to

minimize what happened, . . . and . . . didn’t want to be blamed

for it.”

     In convicting defendant of unlawful wounding, the trial judge

concluded that “the only totally credible witness is Mr. Hinton,

. . . [who] was motivated towards the Defendant, if anyone, . . .

was largely unimpeached . . ., and . . . [was] supported almost

totally by the physical evidence.”     The court noted that “Mr.

Davis’ credibility is seriously questioned . . . [because] [h]e

was drunk when it happened, . . . changed his story a number of

times, and [testified] inconsistent[ly] with the physical

evidence[,] . . . [and] Mr. Hinton’s testimony.”    Similarly, the

trial judge discounted defendant’s testimony, observing that she

“admitted telling lies” and had an “obvious interest in the case.”

     It is well established that “a person who reasonably

apprehends bodily harm by another is privileged to exercise

reasonable force to repel the assault.”    Diffendal v.

Commonwealth, 8 Va. App. 417, 421, 382 S.E.2d 24, 25 (1989)

(citations omitted).   However, such force “‘shall not, except in

extreme cases, endanger human life or do great bodily harm.’”      Id.

at 421, 382 S.E.2d at 26 (citation omitted).    “Self-defense is an

affirmative defense which the accused must prove by introducing



                               - 4 -
sufficient evidence to raise a reasonable doubt about his guilt.”

Smith v. Commonwealth, 17 Va. App. 68, 71, 435 S.E.2d 414, 416

(1993) (citation omitted).    “Whether an accused proves

circumstances sufficient to create a reasonable doubt that he

acted in self-defense is a question of fact.”    Id. (citation

omitted).

        Here, the evidence disclosed that a violent argument erupted

between defendant and Davis after defendant “snatched” a cigarette

and beer from Davis’ hand, and Davis “smushed” defendant’s head.

Defendant armed herself with a knife and confronted Davis, warning

him, “‘I told you what was going to happen the next time you hit

me.’”    Davis held a chair against his person to “protect himself”

from defendant, but she “popped” him in the chest when he lowered

it.   Such circumstances support the trial court’s finding that

defendant stabbed Davis “with intent to maim, disfigure, disable

or kill him unlawfully,” unaided by the privilege of self-defense.

        Accordingly, we affirm the conviction.

                                                           Affirmed.




                                 - 5 -